PER CURIAM:
This claim was submitted for decision based upon a written stipulation to the effect that on or about September 5, 1980, claimant and *2respondent entered into two contracts, whereby claimant furnished oxygen and acetylene to respondent’s Pineville and Beckley Headquarters. At the end of the contract, respondent was to return the empty oxygen and acetylene cylinders to claimant. Three cylinders were not returned to claimant. The parties agree that $529.00 is a fair and equitable estimate of the damages sustained by the claimant.
Based on the foregoing facts, an award in the amount of $529.00 is hereby made.
Award of $529.00.